UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2014 Commission File No. 000-51229 CAPROCK OIL, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant's telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act): Yes:o No: þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act): Yes: o No: þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes: þ No: o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes: oNo: þ The aggregate market value of Common Stock held by non-affiliates of the Registrant (based upon the closing price of such shares as quoted on the OTC Bulletin Board) as of the last business day of the most recently completed second fiscal quarter was approximately $12,426,000. The number of shares outstanding of the Registrant's Common Stock as of March 26, 2015 was 51,813,477 shares. CAPROCK OIL, INC. (formerly, Stratum Holdings, Inc.) 2-K INDEX Page PART I Item 1 and 2. Description of Business and Properties. 3 Item 3. Legal Proceedings. 5 PART II Item 5. Market for Registrant’s Common Equity, Related StockholderMatters and Issuer Purchases of Equity Securities. 6 Item 6. Selected Financial Data. 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 8. Financial Statements and Supplementary Data. 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 10 Item 9A. Controls and Procedures. 11 Item 9B. Other Information. 11 PART III Item 10. Directors, Executive Officers and Corporate Governance. 12 Item 11. Executive Compensation. 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 14 Item 14. Principal Accounting Fees and Services. 15 PART IV Item 15. Exhibits, Financial Statement Schedules. 16 Signatures. 34 2 PART I Item 1 and 2. Description of Business and Properties. Caprock Oil, Inc., formerly, Stratum Holdings, Inc. (“we”, “our” or the “Company”), is an energy company headquartered in Houston, Texas, which operates in the Exploration & Production business.With our wholly-owned subsidiaries, we maintain working interests in approximately 45 producing oil and gas wells in Texas and Louisiana, with average net production of approximately 100 barrels of oil equivalent per day.As of December 31, 2014, we had proved reserves of 279,000 barrels of oil and 467,000 Mcf of gas with a pre-tax discounted present value of $5,905,000.We seek to increase shareholder value through a balanced program of acquisitions, exploitation and exploration. Historically, our legacy subsidiaries, CYMRI, L.L.C. (“CYMRI”) and Triumph Energy, Inc. (“Triumph”), were focused solely on long-lived production operations in Texas and Louisiana.In March 2014, we completed the acquisition of Cinco NRG, LLC (“Cinco”), a private oil and gas company, which was under common control by our majority shareholder, Pioneer Group, LLC (“Pioneer”).At the time of the acquisition, Cinco had a small working interest in a producing field in Texas as well as working interests in two exploratory prospects in Alabama.We acquired Cinco through a share exchange resulting in the former members of Cinco, including Pioneer, now owning approximately 96% of our total shares of Common Stock outstanding (which reflects additional share purchases made subsequent to March 2014).In conjunction with that transaction, we also changed our name to Caprock Oil, Inc. Since completing the Cinco acquisition, we have undertaken a redefinition of our corporate strategy.We have increased our management team and expanded our portfolio of current and prospective projects.In these endeavors, we are building from a combination of acquisitions and low risk drilling prospects.We are continuously developing and refining our portfolio of new opportunities, primarily along the Texas Gulf Coast, with the objective of enhancing growth while mitigating risk. The following sections provide additional background information on our activities in the Exploration & Production business. Exploration & Production Our Exploration & Production operations commenced with the acquisition of CYMRI’s predecessor company in May 2006 for a combination of cash, notes payable and Common Stock totaling $12.7 million.CYMRI was originally formed in July 2001 by shareholders of the predecessor company to acquire long-lived oil and gas reserves.CYMRI completed several oil and gas property acquisitions in South Texas, primarily known as the Burnell and Kibbe Fields, in 2001-2003. CYMRI had previously acquired a Louisiana energy consulting company, Petroleum Engineers, Inc. (“PEI”), in June 2004 for total consideration of $5.1 million and that acquisition included working interests in various non-operated oil and gas properties in South Louisiana owned by Triumph, which was a PEI affiliate at that time.The Company’s subsequent sale of PEI to another company in March 2008 did not include the oil and gas properties of Triumph. Shown below are certain SEC required disclosures regarding our currently owned oil and gas properties in the Exploration & Production business. 3 Oil and Gas Reserves The following table sets forth summary information with respect to the estimates of our proved oil and gas reserves, as of December31, 2014, prepared by Prator Bett, L.L.C., our independent reservoir engineering firm: Oil Gas Total PV10 Value (MBbl) (MMcf) (MBoe) (000's) Proved developed reserves $ Proved undeveloped reserves 8 - 8 Total proved reserves Discounted future income taxes ) Standardized measure of discounted future net cash flows $ Proved reserves are those quantities of petroleum, which by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be commercially recoverable, from a given date forward, from known reservoirs and under defined economic conditions, operating methods, and government regulations.The technical persons responsible for preparing our reserve estimates are independent petroleum engineers that meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers.We employ adequate internal controls over the data provided to our independent reservoir engineers to insure that our reserve estimates are in compliance with the Securities and Exchange Commission (“SEC”) definitions and guidance. In accordance with the guidelines of the SEC, the reservoir engineers’ estimates of future net revenues from our properties and the pre-tax PV 10 Value amounts thereof are made using oil and gas sales prices in effect as of the dates of such estimates and are held constant throughout the life of the properties, except where such guidelines permit alternate treatment, including the use of fixed and determinable contractual price escalations. The average beginning of the month prices for the year ended December 31, 2014 used in such estimates were $88.26 per barrel of oil and $3.92 per Mcf of gas. Productive Oil and Gas Wells and Acreage As of December 31, 2014, we maintained ownership interests in a total of 32.0 gross (21.3 net) productive wells in the State of Texas and 14.0 gross (1.7 net) productive wells in the State of Louisiana for a grand total of 46.0 gross (23.0 net) productive oil and gas wells. In the year ended December 31, 2014, we participated in the drilling of 1.0 gross (0.1 net) new development well, which was successful, and 1.0 gross (0.05 net) new exploratory well, which was unsuccessful.As of December 31, 2014, we had prepaid our share of the drilling costs for 2.0 gross (0.45 net) non-operated wells to be drilled in 2015.We did not participate in the drilling of any new oil and gas wells in the years ended December 31, 2013 and 2012. As of December 31, 2014, we had ownership interests in approximately 8,503 gross (6,731 net) productive acres in the States of Texas and Louisiana.As of December 31, 2014, we had ownership interests in approximately 5,400 gross (1,200 net) undeveloped acres in the States of Texas and Alabama. Production Prices and Costs The average per barrel oil price received for our net oil production in the years ended December 31, 2014, 2013 and 2012 were $86.96, $96.80 and $97.42, respectively.The average per Mcf gas price received for our net gas production in the years ended December 31, 2014, 2013 and 2012 were $3.72, $3.26 and $2.75, respectively.In the same periods, our net production costs averaged $42.78, $36.38 and $38.70, respectively, per BOE. Our oil and gas production is sold to various purchasers in the States of Texas and Louisiana at spot or market sensitive prices under short-term contracts.We had no delivery commitments in the three years ended December 31, 2014. 4 Competition Competition in the Exploration & Production business is extremely intense.Competitors include major oil and gas companies, large and small independent producers, and individual producers and operators.Many competitors have financial resources substantially greater than ours, and staffs and facilities substantially larger than ours.In the Exploration & Production business, our success in operating our existing oil and gas properties as well as in acquiring and developing additional properties will depend on our ability to operate in this highly competitive environment. Employees As of December 31, 2014, the Company had a total of 5 full-time employees at its corporate headquarters located in Houston, Texas.All of these individuals are co-employed by CYMRI, L.L.C. and Insperity, Inc., a professional employer organization.Our field operations and certain administrative functions are performed substantially by independent contractors in Texas and Louisiana. Regulation The oil and gas industry is subject to extensive federal and state governmental regulations which affect our Exploration & Production business.These governmental mandates include federal and state regulations governing environmental quality and pollution control, state limits on allowable rates of production by individual well or proration unit, the amount of oil and gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. Oil and Gas Terminology The following terms are used to describe quantities of oil and natural gasin this document. ● Bbl—One stock tank barrel, or 42 US gallons liquid volume, of crude oil or other liquid hydrocarbons. ● BOE—Barrel of oil equivalent, converting gas to oil at the ratio of 6 Mcf of gas to 1 Bbl of oil. ● Mcf—One thousand cubic feet of natural gas. ● MBbl—One thousand Bbls. ● MMcf—One million cubic feet of natural gas. Available Information Our website address is www.caprockoil.com, however, the website information is not part of this report. We file annual, quarterly, and special reports, proxy statements, and other information periodically with the SEC.Such reports, proxy statements and other information filed with the SEC may be accessed electronically by means of the SEC's website at www.sec.gov.This material may also be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Item 3. Legal Proceedings. See Note 11 to our Consolidated Financial Statements. 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Since July 2005, our Common Stock has been quoted and traded on the OTCQB Marketplace and its processor, the OTC Bulletin Board.Beginning in March 2007, our trading symbol was changed to “STTH” and, in March 2014, it was changed to “ROKO.” Because we trade on this platform, a shareholder may find it difficult to dispose of or obtain accurate quotations as to price of our Common Stock.In addition, the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure related to the market for penny stock and for trades in any stock defined as a penny stock. In December 2009, we completed a 1-for-10 reverse stock split of our Common Stock, pursuant to a plan approved by our Board of Directors.Accordingly, all Common Stock share and per share amounts in this annual report have been retroactively adjusted to reflect the reverse stock split.As of March 26, 2015, we had a total of 51,813,477 shares of our Common Stock outstanding and the number of holders of record of our Common Stock at that date was approximately 130.The following table sets forth the high and low bid prices of our Common Stock for each quarter during the calendar years 2013 and 2014: Bid Price High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ We have never declared nor paid any cash dividends on our Common Stock and do not anticipate declaring any dividends in the foreseeable future.We expect to retain our cash for the operation and maintenance of our business.In addition, our senior bank credit facility contains restrictions on the payment of dividends to the holders of our Common Stock.We have made no repurchases of our Common Stock for the year ended December 31, 2014. The Company has an equity-based compensation plan which was approved by the stockholders in October 2005 and amended in October 2006.Under the plan, as amended, a maximum of 240,000 shares may be awarded to directors and employees via the issuance of equity-based derivatives in the form of stock options, registered stock or stock appreciation rights.Pursuant to the terms of the plan, we made a grant of 240,000 registered shares of our Common Stock in March 2014 to a consultant who performed services for the Company resulting in no additional shares being available under that plan.A new stock-based compensation plan has not been formally approved, however, we have reserved 4,000,000 shares of Common Stock for future issuance under such a plan.Meanwhile, the Company’s only equity-based derivatives outstanding, are non-registered options to acquire 2,000,000 shares of our Common Stock at an exercise price of $0.65 per share, which were granted to our new Chief Executive Officer in May 2014 (see Note 8to our Consolidated Financial Statements). Item 6. Selected Financial Data. Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the Company’s consolidated financial statements and notes thereto included in Item 8 in this Annual Report on Form 10-K. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Overview We are an energy company operating in the Exploration & Production business.In that business, we maintain working interests in approximately 45 producing oil and gas wells in Texas and Louisiana, with average net production of approximately 100 barrels of oil equivalent per day.As of December 31, 2014, we had proved reserves of 279,000 barrels of oil and 467,000 Mcf of gas with a pre-tax discounted present value of $5,905,000.We seek to increase shareholder value through a balanced program of acquisitions, exploitation and exploration. On March 17, 2014, we completed the acquisition of Cinco, a private oil and gas company, which was under common control by our majority shareholder.We acquired Cinco through the issuance of a total of 46,942,538 shares of our Common Stock.At the time of the acquisition, Cinco had a small working interest in a producing field in Texas as well as working interests in two exploratory prospects in Alabama.Under the accounting rules for entities under common control, we have reflected Cinco’s operations on a retroactive basis in our consolidated financial statements from the inception of Cinco in April 2013. Through June 3, 2011, we also operated in the Canadian Energy Services business.On that date, we sold the outstanding capital stock of our Canadian Energy Services subsidiary to a private company for a total sales price of $4,600,000 (plus a working capital adjustment).Included in the consideration for this sale was interest bearing notes issued by the purchaser in the amount of $1,850,000, payable in 48 monthly installments of principal and interest.Following a dispute with the purchaser on the payment of such notes, we reached an agreement with the purchaser on a settlement of the outstanding balance in December 2013 (see Note 4). Results of Operations The following discussion reflects the revenues and expenses for the years ended December 31, 2014 and 2013, as reported in our consolidated financial statements and notes thereto included in Item 8. Year ended December 31, 2014 versus year ended December 31, 2013 — Total revenues, not including interest income, were $2,362,000 for the year ended December 31, 2014 compared to $2,728,000 for the year ended December 31, 2013. Revenues from oil and gas sales for the year ended December 31, 2014 were $2,362,000 compared to $2,728,000 for the year ended December 31, 2013.In the year ended December 31, 2014, revenues from oil production were $2,114,000, reflecting volumes of 24,310 barrels at an average price of $86.96 per barrel, while gas revenues were $248,000, reflecting volumes of 66,563 Mcf at an average price of $3.72 per Mcf.On an overall basis, these amounts reflect a decrease in production volumes of approximately 4%, resulting primarily from a major workover of our largest producing oil and gas well in the first quarter of 2014, further exacerbated by a decrease in average oil and gas prices of approximately 10%.We anticipate that our existing oil and gas production volumes will slowly decline in future periods while we expect continued volatility in oil and gas commodity prices in the future. Lease operating expenses (“LOE”), including production taxes, were $1,514,000 for the year ended December 31, 2014 versus $1,337,000 for the year ended December 31, 2013.This increase was largely due to certain non-recurring expenses and structural changes in our field operations. Depreciation, depletion and amortization (“DD&A”) expense for the year ended December31, 2014 was $573,000 versus $443,000 for the year ended December 31, 2013.This increase resulted from the higher depletion rates in 2014. 7 Accretion expense on asset abandonment obligations for the year ended December 31, 2014 was $40,000 versus $37,000 for the year ended December 31, 2013, essentially equivalent amounts in both periods. Workover expenses for the year ended December 31, 2014 were $942,000 versus $293,000 for the year ended December 31, 2013.This increase was due to the unanticipated workover of our largest producing oil and gas well in the first quarter of 2014 and the unexpectedly high workover costs of our largest water injection well in the second quarter of 2014; both of these wells were located in our Burnell Field. Selling, general and administrative (“SG&A”) expenses for the year ended December 31, 2014 were $1,619,000 compared to $1,027,000 for the year ended December 31, 2013.This increase was largely due to non-cash stock compensation expense of $694,000 in 2014 (see Note 8). Interest income for the year ended December 31, 2014 was less than $1,000 versus $50,000 for the year ended December 31, 2013.This reduction resulted from the absence of interest income on long-term notes receivable which were settled in late 2013 (see Note 4). Interest expense for the year ended December 31, 2014 was $162,000 versus $131,000 for the year ended December 31, 2013.This increase was mostly due to the higher outstanding borrowings in 2014. Loss on settlement of notes receivable for the year ended December 31, 2014 was zero versus $286,000 for the year ended December 31, 2013.The prior year amount reflects the loss on a settlement of the notes receivable issued in the 2011 sale of a former subsidiary (see Note 4). Gain on oil and gas derivatives for the year ended December 31, 2014 was zero versus $5,000 for the year ended December 31, 2013.This fluctuation was due to the change in fair value of CYMRI’s outstanding oil and gas derivative contracts which expired in late 2013 (see Note 5). Income taxes were a benefit of $497,000 for the year ended December 31, 2014 compared to a provision of $792,000 for the year ended December 31, 2013.These annual amounts reflected consolidated income tax rates of 20% and (103%), respectively.As further described in Note 9, we recognized an adjustment in the year ended December 31, 2013 to substantially reduce the carrying value of the deferred tax asset associated with our tax operating loss carryforwards as a result of a “change of control” transaction occurring in September 2013.Due to this adjustment, we reported a tax provision in the year ended December 31, 2013, notwithstanding the fact that we had a pre-tax net loss for that period. Liquidity and Capital Resources Operating activities.Net cash used in operating activities was $553,000 for the year ended December 31, 2014 compared to $44,000 for the year ended December 31, 2013.This difference was primarily due to the comparatively higher cash operating loss in the year ended December 31, 2014. Investing activities.Net cash used in investing activities was $912,000 for the year ended December 31, 2014 compared to net cash provided by investing activities of $242,000 for the year ended December 31, 2013.This fluctuation largely resulted from the settlement of the notes receivable from the purchaser of our Canadian Energy Services subsidiary in December 2013 in the amount of $950,000. Financing activities. Net cash provided by financing activities was $668,000 for the year ended December 31, 2014 compared to $167,000 for the year ended December 31, 2013. Proceeds of new debt and equity financings totaling $1,300,000 in the 2014 period and new debt financing of $1,029,000 in the 2013 period, were partially offset by essentially equivalent debt payments in both periods. 8 As disclosed in Note 6, a substantial portion of our existing long term debt is in the form of a bank credit facility secured by CYMRI/Triumph’s producing oil and gas properties.Borrowings under the bank credit agreement are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.Pursuant to the latest borrowing base determination, we were required to make principal payments of $50,000 per month during 2014.Such principal payments were made in the first eleven months of the year, however, we did not make the required monthly principal payment in December 2014 and are, therefore, in default of the credit agreement.Under its terms, the credit agreement expired on January 1, 2015, and we are continuing to negotiate with the bank on a resolution of the outstanding borrowings of $1,286,000 under the expired credit agreement.Additionally, we are actively seeking new sources of debt and equity capital. We also have other debt amounts outstanding as more fully described in Note 6 and reflected in the table below (however, we have no off Balance Sheet arrangements).The following table sets forth the contractual obligations under our long-term debt and operating lease agreements as of December 31, 2014 (in thousands): Payments Due By Period Total 2016-2017 2018-2019 After 2019 Long-term debt $ $ $
